In a proceeding pursuant to CPLR article 78 to compel the reinstatement of the petitioner to his position of senior mechanical construction engineer with the New York State Office of Parks and Recreation, the petitioner appeals from an order of the Supreme Court, Nassau County (Becker, J.), dated June 3, 1986, which denied his motion pursuant to CPLR 5015 (a) (3) which sought to vacate a prior judgment of Supreme Court, Nassau County (Brucia, J.), entered January 25, 1984, which dismissed his petition (see, Matter of Schwartz v Cuomo, 111 AD2d 759, appeal dismissed 66 NY2d 758).
Ordered that the order is affirmed, without costs or disbursements.
The petitioner failed to show that the respondents misrepresented to the court the propriety of his notice of termination. Thus, the court correctly denied the petitioner’s motion pursuant to CPLR 5015 (a) (3) to vacate the prior judgment.
We reject the petitioner’s other claims. Those claims were either adjudicated on the prior judgment and appeal therefrom and are thus now barred by the law of the case (see, Siegel, NY Prac § 448) or by the Statute of Limitations (see, CPLR 217), or, having been raised on appeal for the first time, they should not now be considered (see, Orellano v Samples Tire Equip. & Supply Corp., 110 AD2d 757, 758). Brown, J. P., Niehoff, Sullivan and Harwood, JJ., concur.